Citation Nr: 1824226	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-30 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable rating for a healed fracture of the right middle radius with surgical scar prior to June 10, 2016.

3.  Entitlement to an initial rating in excess of 10 percent for healed fracture of the right middle radius with degenerative/traumatic arthritis from June 10, 2016.

4.  Entitlement to a compensable rating for an initial compensable rating for a right upper extremity scar from June 10, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps (USMC) from February 1978 to December 1980 and from August 1981 to August 1984.  He also served on active duty with the United States Air Force (USAF) from October 2001 to September 2002 and from February 2003 to December 2003.  The appellant also had service in reserve forces of the USMC, the USAF, and the United States Army (USA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the December 2010 rating decision appeal, the RO, inter alia, granted service connection for a healed fracture of the right middle radius with surgical scar and assigned an initial noncompensable rating, effective January 14, 2010.  The appellant appealed the initial rating assigned.  Before the appeal was certified to the Board, in a May 2017 rating decision, the RO recharacterized the appellant's right forearm disability as healed fracture of the right middle radius with degenerative/traumatic arthritis and increased the rating for that disability to 10 percent, June 10, 2016.  In addition, the RO assigned a separate noncompensable rating for a right upper extremity scar from June 10, 2016.  

Although a higher rating was granted, the issues remain in appellate status as described above as the RO did not assign the maximum schedular rating from the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal"). 

The Board also notes that the issues on appeal originally included entitlement to service connection for a left shoulder disability.  Before the matter was certified to the Board, in a September 2015 rating decision, the RO granted service connection for a left shoulder disability and assigned an initial 20 percent disability rating, effective January 14, 2010.  The award of service connection constitutes a full grant of the benefits sought on appeal with respect to the claim of service connection for a left shoulder disability.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with any downstream element.  Thus, these issues are not in appellate status.

In connection with this appeal, the appellant requested and was scheduled for a live videoconference hearing before a Veterans Law Judge, to be held in August 2016.  Although he was notified of the date and time of his hearing by mail, the appellant failed to appear for the hearing.  At this time, neither the appellant, nor his representative, has offered any explanation for his absence nor requested that the hearing be rescheduled.  Pursuant to 38 C.F.R. §20.702(d), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Accordingly, the Board will proceed with consideration of the claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Sleep apnea

The appellant contends that service connection is warranted for sleep apnea.  He asserts that, although he was not diagnosed as having sleep apnea while on active duty, he incurred the condition while in-service as evidenced by symptoms he was experiencing during service such as snoring and being unable to breathe at night.  The appellant also contends that an initial compensable rating, and a rating greater than 10 percent from June 10, 2016, is warranted for service connected residuals of a right radial fracture.  The appellant's representative has asserted that the appellant experiences muscle cramping in his forearm that impacts his ability to use his fingers effectively.  After a review of the evidence, the Board finds that further evidentiary development is necessary before adjudicating this claim.

As a preliminary matter, the Board notes that the appellant has had extensive service in both the active and reserve forces of the USMC and the USAF, and the reserve forces of the USA.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the "active military, naval, or air service."  38 U.S.C. §§ 1110, 1131 (2012).  The term "active military, naval, or air service" includes: (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(24); 38 C.F.R. §3.6(a).

As noted above, it appears that the appellant has had periods of active duty in the USMC and USAF, as well as additional service in the USMC, USAF, and USA reserve.  The appellant's VA treatment records record a diagnosis of sleep apnea in October 2015, shortly after his separation from the Army Reserve in May 2015.  See e.g. March 2017 VA examination report.  Given the appellant's contentions and the applicable legal criteria, records from his reserve service should be associated with the record, to include the dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

The Board notes that no medical opinion has been obtained in relation to this claim.  VA's duty to assist includes providing a medical opinion when necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record 1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and 2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but 4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a medical opinion is necessary to determine whether the appellant's reported symptoms of loud snoring and breathing interruptions during sleep while he was in service indicate an incurrence of sleep apnea while in service.  The appellant's lay statements must be considered in any medical opinion obtained as the appellant is competent to testify as to symptoms he is experiencing.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Residuals of a right radial fracture

In September 2016, the appellant's representative submitted briefing to the Board wherein it was claimed that the appellant's right forearm disability causes issues with the fingers of the appellant's right hand.  

Subsequently, the appellant underwent a VA examination in April 2017 to determine the current severity of the service connected residuals of a right forearm fracture.  In this examination, it was noted that the appellant regularly has cramps in the muscles of his right forearm that decrease his mobility and limit his functional ability.  The effects that these cramps have on the appellant's fingers were not discussed in the examination.  

A note after 38 C.F.R. § 4.71a, Diagnostic Code 5213 states that in all forearm injuries, codes 5205-5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of the hand.  The Board therefore finds that a new examination is necessary to determine what, if any, impacts the residuals of the appellant's service connected right radial fracture have on his fingers.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate efforts to obtain additional service treatment and personnel records corresponding to the appellant's service in the reserve forces of the USMC, the USAF, and the USA.  The RO should also obtain records clearly delineating the appellant's dates of ACDUTRA and INACDUTRA, and any line of duty determinations.  

2.  The appellant should be scheduled for an examination to determine the nature, severity, and etiology of his sleep apnea.  Access to the claims file must be provided to the examiner for review in connection with the examination.  After reviewing the claims file, taking the appellant's medical history, examining the appellant, and conducting any testing deemed necessary, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's sleep apnea was incurred during a period of active service or a period of ACDUTRA.

The opinion should discuss the appellant's February 2010 statement that his wife and ex-wife have both told him that he snores very loudly while he sleeps, that he has breathing interruptions in his sleep, and that he snores so loudly he wakes himself up at times.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  The appellant should be scheduled for an examination to determine the nature and severity of the residuals of his right forearm fracture.  Access to the claims file must be provided to the examiner for review in connection with the examination.  After reviewing the claims file, taking the appellant's medical history, examining the appellant, and conducting any testing deemed necessary, the examiner should identify the pathology and symptomatology associated with the appellant's service-connected right middle radius fracture, to specifically include whether the appellant's service-connected disability includes impaired finger movements due to tendon tie-up, muscle or nerve injury.  If so, the examiner should describe the extent of any such impairment.  

The examination should include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing.  The examiner must also address at what point in the arc of motion any pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  In addressing the nature of any disability during a flare-up the examiner must address the severity of the flare-up, the frequency and duration of the flare-up, and all precipitating and alleviating factors.

4.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in readjudicating the appellant's claims.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




